               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 GITAN MBUGUA,

                      Petitioner,
                                                    Case No. 19-CV-1461-JPS
 v.

 STATE OF WISCONSIN,
 DEPARTMENT OF CORRECTIONS,                                         ORDER

                      Respondent.


       On October 4, 2019, Petitioner Gitan Mbugua (“Mbugua”) filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, alleging

that his continued incarceration in the custody of the State of Wisconsin is

a violation of his constitutional rights. (Docket #1). The Court will now turn

to screening the petition under Rule 4 of the Rules Governing Section 2254

Proceedings. Rule 4 authorizes a district court to conduct an initial

screening of habeas corpus petitions and to dismiss a petition summarily

where “it plainly appears from the face of the petition. . .that the petitioner

is not entitled to relief.” The Rule provides the district court the power to

dismiss both those petitions that do not state a claim upon which relief may

be granted and those petitions that are factually frivolous. See Small v.

Endicott, 998 F.2d 411, 414 (7th Cir. 1993). Under Rule 4, the Court analyzes

preliminary obstacles to review, such as whether the petitioner has

complied with the statute of limitations, exhausted available state remedies,

avoided procedural default, and set forth cognizable claims.

       According to Mbugua’s petition and the state court docket, on May

12, 2016, Mbugua plead guilty to one count of recklessly endangering




  Case 2:19-cv-01461-JPS Filed 07/22/20 Page 1 of 7 Document 3
safety, domestic abuse, and habitual criminality, and one count of

aggravated battery with intent to cause bodily harm, domestic abuse, and

habitual criminality in Milwaukee County Circuit Court Case No.

2015CF4647. He was sentenced on June 7, 2016, and is currently serving an

eighteen-and-a-half-year sentence, eight years of which may be served on

extended supervision. On February 7, 2017, he filed a motion for post-

conviction relief, which was denied on May 10, 2017. On May 22, 2017,

Mbugua filed an appeal. The Wisconsin Court of Appeals affirmed the trial

court’s decision on June 12, 2018. The Wisconsin Supreme Court denied

review on October 9, 2018. Mbugua did not file a petition for certiorari

before the U.S. Supreme Court.

       As part of its Rule 4 review, the Court first considers the timeliness

of the petition. A state prisoner in custody pursuant to a state court

judgment has one year from the date “the judgment became final” to seek

federal habeas relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final

within the meaning of Section 2244(d)(1)(A) when all direct appeals in the

state courts are concluded followed by either the completion or denial of

certiorari proceedings in the U.S. Supreme Court, or if certiorari is not

sought, at the expiration of the ninety days allowed for filing for certiorari.

See Ray v. Clements, 700 F.3d 993, 1003 (7th Cir. 2012).

       The Wisconsin Supreme Court denied review of the Wisconsin

Court of Appeals’ decision on October 8, 2018, which means that Mbugua

had 90 days after that date to seek certiorari from the U.S. Supreme Court.

The habeas clock began to run the day after that period expired, on January

7, 2019. This petition was filed on October 4, 2019, putting it within the one-

year deadline prescribed by 28 U.S.C. § 2244(d)(1)(A). Accordingly, the

petition is timely.


                            Page 2 of 7
   Case 2:19-cv-01461-JPS Filed 07/22/20 Page 2 of 7 Document 3
       Next, the Court analyzes whether Mbugua fully exhausted his state

court remedies. A district court may not address claims raised in a habeas

petition “unless the state courts have had a full and fair opportunity to

review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir. 1991). Accordingly,

a state prisoner is required to exhaust the remedies available in state court

before a district court will consider the merits of a federal habeas petition.

28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d 908, 912 (7th Cir.

2001). A petitioner exhausts his claim when he presents it to the highest

state court for a ruling on the merits. Lieberman v. Thomas, 505 F.3d 665, 669

(7th Cir. 2007) (citing Picard v. Connor, 404 U.S. 270, 275 (1971)); Perruquet v.

Briley, 390 F.3d 505, 513 (7th Cir. 2004). Once the state’s highest court has

had a full and fair opportunity to pass upon the merits of the claim, a

prisoner is not required to present to that court again. Humphrey v. Cady,

405 U.S. 504, 516 n.18 (1972).

       Here, Mbugua appears to have exhausted his state court remedies.

On June 12, 2018, the Wisconsin Court of Appeals issued an order affirming

Mbugua’s convictions. The Wisconsin Court of Appeals considered

Mbugua’s two ineffective assistance of counsel claims: first, that his initial

trial counsel was ineffective for miscommunicating the consequences of a

plea deal; and, second, that his subsequent trial counsel was ineffective for

failing to obtain the original plea offer. State v. Mbugua, 318 N.W.2d 128

(Table), 2018 WL 3005945, at *3–4 (Wis. Ct. App. June 12, 2018). The

Wisconsin Court of Appeals assumed that Mbugua’s counsel had been

deficient and evaluated the prejudice resulting from a plea that was rejected

on counsel’s advice under the test set forth in Lafler v. Cooper, 566 U.S. 156,

164 (2012). It determined that Mbugua failed on all three prongs of the test

set forth in Lafler.


                            Page 3 of 7
   Case 2:19-cv-01461-JPS Filed 07/22/20 Page 3 of 7 Document 3
       In his habeas petition, Mbugua asserts a single ground for ineffective

assistance of counsel: that his trial counsel misinformed him that an initial

plea offer contained with it “the possibility of court-ordered sex offender

registration.” (Docket #1-5 at 2). On the basis of this advice, Mbugua

rejected the initial plea offer, and ultimately accepted a plea offer that

“carried with it the possibility of four additional years of imprisonment.”

Id. at 3. Since the record reflects that this is one of the issues that the

Wisconsin Court of Appeals considered and the Wisconsin Supreme Court

declined to review, the Court concludes that it has been fully exhausted.

       The Court will now analyze whether Mbugua has procedurally

defaulted on either of his claims. “A habeas petitioner who has exhausted

his state court remedies without properly asserting his federal claim at each

level of state court review has procedurally defaulted that claim.” Lewis v.

Sternes, 390 F.3d 1019, 1026 (7th Cir. 2004). Functionally, procedural default

arises when the petitioner either (1) failed to present his claim to the state

courts and it is clear that those courts would now hold the claim

procedurally barred, or (2) presented his claim to the state courts but the

state court dismissed the claim on an independent and adequate state

procedural ground. Perruquet, 390 F.3d at 514; Moore v. Bryant, 295 F.3d 771,

774 (7th Cir. 2002); Chambers v. McCaughtry, 264 F.3d 732, 737–38 (7th Cir.

2001). Neither circumstance appears to have arisen in this case, and so the

Court will not dismiss Mbugua’s claims at this time on the basis of

procedural default.

       The Court concludes its Rule 4 review by screening for patently

frivolous claims in Mbugua’s petition. Ray, 700 F.3d at 996 n.1. Without

expressing any opinion as to the potential merit of his claim, it does not

plainly appear that it is frivolous.


                            Page 4 of 7
   Case 2:19-cv-01461-JPS Filed 07/22/20 Page 4 of 7 Document 3
      Accordingly,

      IT IS ORDERED that the parties shall proceed in accordance with

the following schedule:

      1.     Within thirty (30) days of entry of this Order, Respondent

shall file either an appropriate motion seeking dismissal of this action or

answer the petition, complying with Rule 5 of the Rules Governing

Section 2254 Cases, and showing cause, if any, why the writ should not

issue; and

      2.     If Respondent files an answer, then the parties should abide

by the following briefing schedule:

             a.      Petitioner shall have sixty (60) days after the filing of

      Respondent’s answer within which to file a brief in support of his

      petition, providing reasons why the writ of habeas corpus should be

      issued. Petitioner is reminded that, in accordance with 28 U.S.C. §

      2248, unless he disputes allegations made by Respondent in his

      answer or motion to dismiss, those allegations “shall be accepted as

      true except to the extent that the judge finds from the evidence that

      they are not true.”

             b.      Respondent shall file an opposition brief, with reasons

      why the writ of habeas corpus should not be issued, within sixty (60)

      days of service of Petitioner’s brief, or within one hundred twenty

      (120) days from the date of this Order if no brief is filed by Petitioner.

             c.      Petitioner may then file a reply brief, if he wishes to do

      so, within thirty (30) days after Respondent has filed a response brief.

      3.     If Respondent files a motion in lieu of an answer, then the

parties should abide by the following briefing schedule:




                           Page 5 of 7
  Case 2:19-cv-01461-JPS Filed 07/22/20 Page 5 of 7 Document 3
              a.        Petitioner shall have thirty (30) days following the

       filing of Respondent’s dispositive motion and accompanying brief

       within which to file a brief in opposition to that motion.

              b.        Respondent shall have fifteen (15) days following the

       filing of Petitioner’s opposition brief within which to file a reply

       brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply:

briefs in support of or in opposition to the habeas petition or a dispositive

motion filed by Respondent must not exceed thirty pages and reply briefs

must not exceed fifteen pages, not counting any caption, cover page, table

of contents, table of authorities, and/or signature block;

       Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, as well

as a Memorandum of Understanding entered into between the Wisconsin

Department of Justice and the U.S. District Clerk of Court for the Eastern

District of Wisconsin, a copy of the petition and this Order have been sent

via a Notice of Electronic Filing (“NEF”) to State of Wisconsin Respondent

through the Attorney General for the State of Wisconsin through the

Criminal Appeals Unit Director and lead secretary. The Department of

Justice will inform the Court within twenty-one (21) days from the date of

the NEF whether the Department will not accept service of process on

behalf of Respondent, the reason for not accepting service for Respondent,

and the last known address of Respondent. The Department of Justice will

provide the pleadings to a Respondent on whose behalf it has agreed to

accept service of process.




                           Page 6 of 7
  Case 2:19-cv-01461-JPS Filed 07/22/20 Page 6 of 7 Document 3
   Dated at Milwaukee, Wisconsin, this 22nd day of July, 2020.

                             BY THE COURT:




                             J.P. Stadtmueller
                             U.S. District Judge




                         Page 7 of 7
Case 2:19-cv-01461-JPS Filed 07/22/20 Page 7 of 7 Document 3
